Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests determining computing performance parameters of cloud computing system representative of execution of an application by the cloud computing system in a first configuration comprising a first set of virtual computing nodes; selecting, from among multiple types of virtual computing nodes, a second type of virtual computing node to include in a second set of virtual computing nodes, such that the second set of virtual computing nodes is different from the first set of virtual computing nodes; and providing an instruction to execute the application by the cloud computing system in the second configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
11/12/2021